Name: 98/109/EC: Commission Decision of 2 February 1998 authorising Member States temporarily to take emergency measures against the dissemination of Thrips palmi Karny as regards Thailand
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  natural and applied sciences;  Asia and Oceania;  agricultural activity;  trade policy
 Date Published: 1998-02-03

 3.2.1998 EN Official Journal of the European Communities L 27/47 COMMISSION DECISION of 2 February 1998 authorising Member States temporarily to take emergency measures against the dissemination of Thrips palmi Karny as regards Thailand (98/109/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 97/14/EC (2), and in particular Article 15(3) thereof, Whereas, where a Member State considers that there is an imminent danger of the introduction into its territory of Thrips palmi Karny from a third country, it may temporarily take any additional measures necessary to protect itself from that danger; Whereas as a result of interceptions of Thrips palmi Karny on cut flowers of orchidaceae originating in Thailand, several Member States took official measures in order to protect the territory of the Community from the danger of introduction of the said organism and set up additional specific monitoring procedures for the said organism on the said commodity; Whereas, on the basis of these continued interceptions of Thrips palmi Karny emergency measures applicable to the whole Community should be taken with a view to ensuring more efficient protection against the introduction of Thrips palmi Karny into the Community from the said country; whereas, these measures should include the requirement for a phytosanitary certificate for cut flowers of orchidaceae originating in Thailand combined with an official statement that the place of production has been found free from Thrips palmi Karny or the consignment has undergone appropriate fumigation treatment to ensure freedom from thysanoptera; Whereas, if it becomes apparent that the emergency measures referred to in Article 1 of this Decision, are not sufficient to prevent the entry of Thrips palmi Karny or have not been complied with, more stringent or alternative measures should be envisaged; Whereas the effect of the emergency measures will be assessed continually during 1997/1998 and possible subsequent measures applicable to the introduction of cut flowers of orchidaceae originating in Thailand, will be considered in the light of the results of that assessment; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 Cut flowers of orchidaceae which originate in Thailand may be introduced into the territory of the Community only if the emergency measures as laid down it the Annex to this Decision are complied with. The emergency measures specified in the Annex shall apply only to consignments leaving Thailand after the Commission has informed the said country of these measures. Article 2 The importing Member States shall provide the Commission and the other Member States, before 30 August 1998, with information on the amounts imported pursuant to this Decision and with a detailed technical report on the official examination referred to in point 3 of the Annex. Article 3 This Decision shall be reviewed by 30 September 1998 at the latest. Article 4 This Decision is addressed to the Member States. Done at Brussels, 2 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 26, 31. 1. 1977, p. 20. (2) OJ L 87, 2. 4. 1997, p. 17. ANNEX For the purpose of the provisions of Article 1, the following emergency measures shall be complied with: 1. Cut flowers of orchidaceae shall have been either, (a) produced at a place of production which has been found free from Thrips palmi Karny on official inspections carried out at least monthly during the three months prior to export, or (b) as a consignment prior to export, subjected to an appropriate fumigation treatment to ensure freedom from thysanoptera. 2. The cut flowers of orchidaceae shall be accompanied by a phytosanitary certificate issued in Thailand in accordance with Articles 7 and 12 of Directive 77/93/EEC, on the basis of the requirements specified under point 1. The certificate shall state, under the heading Additional declaration which option, 1(a) or 1(b), has been implemented and in addition, in those cases where option l(b) has been implemented, under the heading Disinfestation and/or disinfection treatment, the specification of the fumigation treatment applied prior to export. 3. The cut flowers of orchidaceae as regards their introduction into the Community shall be inspected according to the provisions laid down in Article 12(1)(a) of Directive 77/93/EEC by the responsible official bodies referred to in the said Directive.